Hill, J.
Where judgment is rendered against a party and it is unexcepted to, and subsequently the defendant moves to set it aside on the ground that it is a void judgment, and the court refuses to set it aside, and his refusal is affirmed by this court, the defendant can not subsequently maintain an action to enjoin the enforcement of a fi. fa. based on such judgment, and to have the judgment canceled for invalidity, upon grounds urged, or known to exist, at the time of the filing of the motion to set aside.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.